            Case 2:20-cv-00421-KSM Document 11 Filed 04/29/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ANGELINEL BROWN,                                           CIVIL ACTION

        Plaintiff,
                                                            NO. 20-421-KSM
        v.

 CITY OF PHILADELPHIA,

        Defendant.


                                      SCHEDULING ORDER

       AND NOW, this 29th day of April, 2020, following a preliminary pretrial conference, it is

ORDERED as follows:

       1.       Counsel shall participate in a settlement conference to be scheduled by Magistrate

Judge Marilyn Heffley.

       2.       All motions to amend the complaint and to join or add additional parties shall be

filed no later than May 13, 2020.

       3.       All fact discovery shall be completed no later than October 30, 2020. The parties

shall submit a letter to the Court identifying the dates that they have set aside for deposition no

later than May 13, 2020.

       4.       Counsel for each party shall serve upon counsel for every other party the

information referred to in Federal Rule of Civil Procedure 26(a)(2)(B) by expert report or answer

to expert interrogatory no later than October 2, 2020. If the evidence is intended solely to

contradict or rebut evidence on the same subject matter identified by another party, counsel shall

serve the information on counsel for every other party no later than October 16, 2020. Expert

depositions, if any, shall be concluded no later than October 30, 2020.
            Case 2:20-cv-00421-KSM Document 11 Filed 04/29/20 Page 2 of 5




       5.       Any party expecting to offer opinion testimony from lay witnesses pursuant to

Federal Rule of Evidence 701 with respect to the issues of liability and damages shall, at the time

required for submission of information and/or reports for expert witnesses on liability and damages

set forth in the preceding paragraph, serve opposing parties with concise details and/or documents

covering the lay opinions of the Rule 701 witnesses, including the identity of each witness offering

the expert opinion, the substance and the basis for each opinion.

       6.       Motions for summary judgment shall be filed no later than November 20, 2020.

Responses shall be filed no later than December 11, 2020. Motions for summary judgment and

responses shall meet the following guidelines:

                (a)    The movant shall file a Statement of Undisputed Facts which sets forth, in

numbered paragraphs, each material fact which the movant contends is undisputed;

                (b)    The respondent shall file a separate Statement of Disputed Facts,

responding to each numbered paragraph set forth in the Statement of Undisputed Facts, which the

respondent contends presents a genuine disputed issue. The respondent shall also set forth, in

separate numbered paragraphs, each additional fact which the respondent contends precludes

summary judgment;

                (c)    All material facts set forth in the Statement of Undisputed Facts served by

the movant shall be deemed undisputed unless specifically controverted by the opposing party;

                (d)    Statements of material facts in support of or in opposition to a motion for

summary judgment shall include specific and not general references to the parts of the record

which support each statement. Each stated fact shall cite the source relied upon, including the title,

page and line of the document supporting each statement. Parties are encouraged to refer to prior

paragraphs rather than repeat the allegations contained therein.


                                                  2
            Case 2:20-cv-00421-KSM Document 11 Filed 04/29/20 Page 3 of 5




       7.       Daubert motions, if any, shall be filed no later than November 20, 2020.

Responses shall be filed no later than December 11, 2020. Daubert challenges will be waived

unless a timely motion under this paragraph is filed.

       8.       No later than December 18, 2020, counsel for each party shall serve upon counsel

for every other party a copy of each exhibit the party expects to offer at trial.

       9.       No later than January 8, 2021, the parties shall file objections, if any, to

designations of deposition testimony which shall set forth the page and line numbers of the

challenged testimony and a clear statement for the basis of the objection. The objecting party shall

deliver to chambers a copy of the deposition transcript with the challenged testimony highlighted.

Any objection not made in conformity with this Order will be deemed waived.

       10.      All motions in limine shall be filed no later than January 15, 2021. Responses, if

any, shall be filed no later than January 25, 2021. Any brief or memorandum filed in support of

or in opposition to a motion in limine must be limited to five (5) pages of double-spaced 12-point

font. Absent leave of court, a party shall not file more than five (5) motions in limine.

       11.      No later than January 26, 2021, each party shall file with the Clerk of Court a

pretrial memorandum. The pretrial memoranda shall include the following:

                (a)    All stipulations of counsel;

                (b)    A statement of objection to: (i) the admissibility of any exhibit based on

authenticity; (ii) the admissibility of any evidence expected to be offered for any reason (except

objections to relevancy); (iii) the adequacy of the qualifications of an expert witness expected to

testify and (iv) the admissibility of any opinion testimony from lay witnesses pursuant to Fed. R.

Evid. 701. Such objection shall describe with particularity the ground and the authority for the

objection.


                                                  3
          Case 2:20-cv-00421-KSM Document 11 Filed 04/29/20 Page 4 of 5




                (c)         Deposition testimony (including videotaped deposition testimony) that the

party intends to offer during its case-in-chief. The statement should include citations to the page

and line number and the opposing party’s counter-designations.

                (d)         Counsel must prepare one unified and agreed upon set of proposed jury

instructions on substantive issues and one proposed verdict form or set of special interrogatories

to the jury. If counsel cannot agree on a particular instruction, they must submit their competing

versions along with a statement explaining why the Court should give their proposed instruction.

Proposed jury instructions must be tailored and personalized for the case and should include

accurate quotes from, and citations to, cases and pattern jury instructions where appropriate. If

pattern instructions are to be given, those instructions should be taken from the Third Circuit

Model Jury Instructions wherever possible. United States Supreme Court or Third Circuit Court

of Appeals cases should be cited wherever applicable. In addition to filing the proposed jury

instructions and verdict form on the Court’s docket, the parties must e-mail the documents in

Word format to Chambers_Judge_Marston@paed.uscourts.gov.

        12.     A final pretrial conference will be held on February 2, 2021 at 9:00 a.m., in

Chambers (Room 5118). Counsel shall be prepared to address any pending motions in limine,

and objections to witnesses and exhibits. It is expected that counsel attempted to resolve all

objections to exhibits and testimony prior to the final pretrial conference, leaving for the Court

only those objections the parties could not resolve. Counsel are also expected to have discussed

with their respective clients prior to the conference the issues to be addressed at any conference

with the Court and to come to the conference with all necessary authority. Trial counsel must

attend the final pretrial conference and only those attorneys attending the conference may

participate in the trial.


                                                     4
          Case 2:20-cv-00421-KSM Document 11 Filed 04/29/20 Page 5 of 5




        13.     At the final pretrial conference, the parties shall provide the Court with a copy of

each exhibit and two copies of a schedule of exhibits which shall describe each exhibit. Exhibits

shall be arranged and tabbed in a three-ring binder.

        14.     No later than February 11, 2021, counsel shall submit a trial brief on the legal

issues to be resolved at trial.

        15.     Only those exhibits, discovery items and expert witnesses identified in the manner

set forth in this Order shall be considered for admission into evidence at trial, unless stipulated to

by all affected parties and approved by the Court.

        16.     The unavailability of a witness will not be a ground to delay the commencement or

progress of an ongoing trial. If a witness may be unavailable at the time of trial in the manner

defined in Federal Rule of Civil Procedure 32(a)(4), testimony must be presented by oral or

videotape deposition at trial.

        17.     This case will be listed for trial on February 18, 2021 at 9:00 a.m. in Courtroom

5D. Counsel and all parties shall be prepared to commence trial on that date. All counsel are

attached for trial.

                                                       /s/KAREN SPENCER MARSTON
                                                       _____________________________
                                                       KAREN SPENCER MARSTON, J.




                                                  5
